Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 1 of 7 PagelD: 34

LEGAL CAPITAL GROUP, LLC
CAPITAL ADVANCE AGREEMENT

This CAPITAL ADVANCE AGREEMENT (“Agreement”), dated as of this
day of ,20___ (“Effective Date”), by and between Legal Capital Group, LLC, (“LCG”),
whose principal address is | Hastings Drive, Tenafly, New Jersey 07670 and Benjamin Light,
Esq(“Light”) and Aromando & Light, LLC (“Eirm”) having a primary address of 195 Fairfield
Avenue, Suite 4D, West Caldwell, New Jersey 07006. ICG and the Firm shall be jointly referred to as
the “Parties”.

RECITALS

WHEREAS, Light and Law Firm are counsel on those certain litigation cases (“Litigation

Matters”) known as: Demodulation, Inc. v. United States - Court of Federal Claims Case No. |:11-cv-

236; Demodulation v. Applied DNA Sciences ~ District of New Jersey Case No. 2:1 1-000296; Ziobro
y. Abramson — Superior Court of New Jersey Ocean County Docket No.: L- 3715-10; and LeJava v.

State of New Jersey — Superior Court of New Jersey, Docket No.: MON-L-4015-12 and Berry v.
Makowski- Superior Court of New Jersey, Docket No.: ESX-L-416-12.

WHEREAS, Light and the Firm are entitled to receive attorneys fees (“Proceeds”) in
connection with the Litigation Matters in the event plaintiffs are successful;

WHEREAS, the Litigation Matters have required substantial funds to properly prosecute the
matters;

WHEREAS, LCG is in the business of investing in claims and lawsuits in return for the right to
receive a portion of the Proceeds contingent upon a successful disposition of the lawsuit whether either
by settlement, lawsuit, judgment or any other manner,

WHERBAS, Light and the Firm wish to acquire funds to prosecute the Litigation Matters and
LCG desires to advance funds by purchasing a contingent interest in the attorney fees related to the

Litigation Matters;

NOW THEREFORE, in consideration of the mutual covenants and premises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of which is hereby

acknowledged, the Parties agree as follows:

1. Amount: Subject to the terms and conditions set forth herein, simultaneously with the
execution of the Agreement, LCG shall advance funds to the Firm in the Principal Amount
of $150,000, (“First Advance”) Said amounts are advanced without recourse or other

obligations to the Firm except as expressly set forth herein.

2. Growth Factor: Light and the Firm hereby unconditionally and irrevocably grants, assigns,
transfers and conveys a first position ownership interest in the Proceeds recovered with

respect to the Litigation matters which includes a growth factor
compounded monthly, with a cap on the amount to be repaid of $450,000. LCG’s interest

shall be paid to LCG in accordance with the attached Schedule A, annexed hereto.
Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 2 of 7 PagelD: 35

3, Term:

a, LCG’s full share of the recovery shall become due and owing to LCG on the date the
Proceeds are recovered and received by Light and/or the Law Firm and LCG’s right to
recover payment of its interests therein shall be paid senior to Light and the Firm’s
rights to receive any portion of the Proceeds, in accordance with this § 3.

b. Notwithstanding, LCG has agreed that if at least one of the Demodulation matters
listed above remains pending in the trial or appellate courts and the Firm and/or
Benjamin Light, Esq. is the attorney of record, and any of the other Litigation Matters
resolves successfully, LCG will allow Light and/ or the Firm to defer full payment and
instead repay at an initial amount based on 33% of the attorneys’ fees actually collected
by Light and the Law Firm from any of the other cases referenced above, to be paid
against its balance due and owing, to the extent LCG has at that time a right to receive
an amount equal to or greater than 33% of said attorneys’ fees. Any remaining balance
due and owing to LCG shall carry forward and be subject to, and repaid according to,
the terms and conditions contained in this Agreement, except the remainder shall not be
contingent upon the other cases resolving successfully, to the extent of the attorneys
fees recovered in that first case. Thus, if at the time the first case settles, and either of
the Demodulation cases remain outstanding, LCG shall allow Light and/or the Firm to
first repay LCG 33% of the recovery, with the balance due and owing carrying over. In
the event no other case resolves successfully, including either of the Demodulation
cases, LCG shall be then entitled to receive an amount equal to 2/3rds the amount of the
original attorneys fees, up to the remaining amount due and owing. If either of the
Demodulation cases resolve successfully, LCG shall be immediately entitled to receive
all outstanding monies in accordance with Schedule A, less what was paid previously.

c. In the event proceeds are received from either of the Demodulation cases, LCG’s right
to recovery shall be paid senior to Light or the Firm's right to receive any portion of the
Proceeds and LCG shall be entitled to immediately receive its full amount due and
owing in accordance with Schedule A, not to exceed the amount of attorney’s fees
collected. In the event the attorneys fees awarded in the Demodulation case is not
sufficient to pay LCG’s full share due and owing at that time, the remaining balance due
and owing to LCG shall carry forward and be subject to, and repaid according to, the
terms and conditions contained herein.

d. Except to the extent described in §3a, LCG shall have no recourse to recover the
advanced amount and any interest due thereon except from attorneys’ fees collected by
Light and/or the Firm in consideration for its work on the matters referenced above. If
the Firm does not collect any fees from any of these cases, the Firm is not obligated to
repay the Advance or any part thereof including interest, however it is agreed that
LCG’s right to recovery is senior to Light’s or the Firm’s as to any and all amounts
recovered, in accordance with the terms and conditions of this Agreement. Further,
Light’s and/or the Firm’s obligation to repay the advance extends only to the amount of
attorneys’ fees actually collected in total from all of the matters referenced above, If
Light and/or the Firm collects less in attorneys’ fees in total from all of the Collateral
described herein combined than the amount then due under this Agreement, neither is
obligated to repay any amounts greater than those collected fees,
Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 3 of 7 PagelD: 36

e, Repayment _Illustration- In the event the Ziobro case settles and the attorneys
contingency fees awarded and collected in that case are $300,000.00, and at the same
time, LCG’s Advance has accrued to $200,000 as per Schedule A and the
Demodulation case is still prosecuting, then LCG shall be entitled to receive the first
$100,000.00 (33.3%) of attorneys fee before Light or the Firm receives the remaining
$200,000.00, and a balance of $100,000.00 plus interest accruing on the balance is
carried forward. If however, the Demodulation cases were not still prosecuting, then
LCG would be entitled to receive the first $200,000.00 (100% of outstanding amount).
If the Demodulation cases and all other cases identified as Collateral resolve
unsuccessfully, LCG shall be then be entitled to $100,000 plus interest of the monies it
allowed Firm to defer pursuant to § 3b.

4, Collateral - Light and the Firm each agree that the Proceeds from the Litigation Matters
identified herein shall be used as Collateral to secure LCG’s share of recovery. The Parties
agree that this agreement is attached to, and follows the Collateral, to the extent that the
Firm and/or Benjamin Light, Esq, remains as Firm and/or counsel to any of the cases. It is
accepted and agreed that this Agreement attaches to Benjamin Light, Esq., individually,
(“Light”) to the extent that if Light shall separate from the Firm for any reason, but remain
as counsel on the cases in any capacity, then it is accepted and agreed that this Agreement
remains in full force and effect as to the Collateral and Light, in his capacity as counsel
shall repay the Advance in accordance with the terms and conditions contained herein,

5. Cross Collateralization- In the event the cases listed above do not resolve successfully or
the Proceeds are not enough to satisfy the repayment of the Advance in accordance with
Schedule A, The Law Firm of Sean R. Callagy, Esq., LLC, (“LOSRC”) additionally agrees
to grant a security interest to LCG in the Proceeds from LOSRC’s portfolio of personal
injury cases (“PI Cases”) to LCG to secure the Advance to the Firm.

6. Purpose of Advance: The Advance received by the Firm from LCG will be used for
immediate economic necessities or other purposes that the Firm deem(s) important. In
consideration thereof, the Light and/or the Firm is/are assigning an ownership interest in the
Proceeds and granting LCG a Security Interest and Lien in the amount of LCG’s share of
the Proceeds from the Claims described herein from the date of this contract and the Firm
hereby irrevocably direct(s) his/her/their attorney, and any future attorney, to honor this

lien.

7. Acceptance: Light and the Firm hereby accept(s) LCG’s funding as per the terms of this
Agreement, grant LCG a Security Interest and Lien in the Proceeds as per the terms hereof,
and assign the Proceeds of the Litigation Matter(s) to the extent specified in this
Agreement. By signing below, LOSRC grants a Security Interest and Lien in the PI Cases,

as described more thoroughly in § 5.

8. Privileged Information: Nothing in this Agreement shall require the disclosure of
confidential or privileged information in a manner that would violate Light’s, the Firm’s
and/or LOSRC’s obligations as attorneys or the applicability of any privilege. LCG shall
have no right to request, and LOSRC and the Firm agrees that it will not disclose to LCG,

privileged client information,
Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 4 of 7 PagelD: 37

9. Solvency: The Firm hereby represent(s) and warrant(s) to LCG that he/she/they is/are not
presently a party to any action or proceeding for the relief under any federal or state
bankruptcy or insolvency law or the appointment of a trustee or receiver for all or any
portion of his/her/their assets, and that he/she/they do(es) not intend to file or otherwise
initiate any action or proceeding at any time in the future seeking relief under any federal or
state bankruptcy or insolvency law.

10. Warrant of Liens: Light and the Firm hereby represent(s) and warrant(s) to LCG that
he/she/they has/have no notice or knowledge of any liens upon the any share of the
Proceeds the Firm is entitled to in connection with any of the claims or matters described
herein and has/have not assigned, transferred or conveyed any right to any portion of the
Proceeds to any person or entity, except as follows: (if none, so state)

Anh
. Light and the Firm hereby agree(s) that he/she/they
will not knowingly create any additional liens against the Proceeds without the prior written
consent of LCG except those as may be necessary to the prosecution of the case. Light and
the Firm specifically promise(s) not to create any liens against the proceeds of the case as a
result of any funding or advances that he/she/they might receive after the date of this

Agreement.
11, Choice of Law; Venue: The laws of the State of New Jersey without regard to its conflict of

laws rules, shall control the validity, interpretation and enforceability of this Agreement. If
any one or more of the provisions are determined to be unenforceable, in whole or in part,
for any reason, the remaining provisions shall remain in full force and effect. The Parties
hereby irrevocable and unconditionally consent to submit to the exclusive jurisdiction of the
courts of the State of New Jersey in the County of Bergen for any lawsuits, claims or other
proceedings arising out of or relating to this Agreement and agree not to commence any
such lawsuit, claim or other proceeding except in such courts. The Parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of any lawsuit,
claim, or other proceeding arising out of relating to this Agreement in the courts of the State
of New Jersey in the County of Bergen, and hereby further irrevocable and unconditionally
waive and agree not to plead or claim in any such court that any such lawsuit, claim or
other proceeding brought in any such court has been brought in an inconvenient forum. The
Parties further agree that in the event any litigation arises out of or in connection with this
Agreement, the loser shall pay all reasonable attorneys fees of the prevailing party.

12. Notices. Any notice, demand or communication required, permitted or desired to be given
hereunder shall be deemed. effectively given when personally delivered or mailed by
prepaid certified mail, return receipt requested, addressed as follows:

If to Firm: Benjamin Light, Esq.
Aromando & Light, LLC
195 Fairfield Avenue, Suite 4D,
West Caldwell, New Jersey 07006,

Ifto LCG; Legal Capital Group, LLC
1 Hastings Drive
Tenafly, New Jersey 07670
Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 5 of 7 PagelD: 38

or such other address, and to the attention of such other person as either party may designate
by written notice.

13. Binding; Successors. This Agreement, Future Advances, and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be enforceable by
the parties and their respective heirs, successors and assigns, except that Light and the Firm
may not assign its right under this Agreement and other document referred to herein or
therein without the prior written consent of the LCG. LCG may at any time assign all, or a
part of its rights and obligations under this Agreement. Prior to any such assignment, LCG
shall endeavor to give the Firm written notice of such planned assignment, and the Firm
shall have the option, within fourteen (14) days of the receipt of such notice, to prepay the
Advances, in whole, without any prepayment premium. Notwithstanding the foregoing,
LCG shall have no liability of any kind to the Firm if it fails to give such notice. In the
event the Firm learns without the giving of notice by LCG that LCG intends to assign the
Advance, the Firm shall be afforded the right to prepay the Advances as set forth in this
Section for a period of fourteen (14) days from date the Firm learns of such proposed
assignment.

14, Entire Agreement: This Agreement constitutes the entire agreement between the parties and
there are no representations, warranties, covenants or obligations except as set forth herein.
It may only be modified in writing. This Agreement supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions, written or oral,
between the parties hereto relating to any transaction contemplated by this Agreement.

15. Partial Invalidity: If any provision of this Agreement or the other Financing Agreements is
held to be invalid or unenforceable, such invalidity or unenforceability shall not invalidate
this Agreement or the other Financing Agreements as a whole but this Agreement or the
particular Financing Agreement, as the case may be, shall be unenforceable and the rights
and obligations of the parties shall be construed and enforced only to such extent as shall be
permitted by law.

16. Conflicts: In the event that any provision of this Agreement conflicts with the Financing

Agreement, or with any document or instrument delivered in connection herewith or
therewith, the terms of this Agreement shall control, notwithstanding such conflict.

17. Enforceability; If any provision of this Agreement shall be deemed invalid or
unenforceable, it shall not affect the validity or enforceability of any other provision hereof.

18. Counterparts: This Agreement may be executed in separate counterparts.

19, Facsimile Signature: A Signature transmitted by fax shall be effective with the same force
and effect as the original signature.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and
delivered as of the day and year first above written.
Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 6 of 7 PagelD: 39

BE Date: Z-14-133

Befijamin Light, Esq.,
Individually and on behalf of Aromando & Light, LLC

xX Date:
On behalf of Legal Capital Group, LLC

xX )
Acknowledged by The Law fh R. Callagy, Esq., LLC

Date:

 

 
Ben oaweawne

www wWwwnN nN RHE Be RD
RASSSESSSNRRESRESSSSRRSEEES

Case 2:20-cv-05124-MCA-MAH Document 1-2 Filed 04/26/20 Page 7 of 7 PagelD: 40

= Ref; Ben Light/SRC
Initial

SCHEDULE A

Disclosure Statement

investment in Contingent Proceeds for Benjamin Light, Esq, and Aromando & Light, LLC- FIRST ADVANCE

 

Ist Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total

Funding Date 2/8/2013

Growth Factor (Monthly Rate of Return) 2.99%

Annualized Rate of return based on monthly

compounding 42.41%

Advance 150,000,00 150,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 150,000.00 0,00 0,00 0,00 0.00 0,00 150,000.00

Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:

On or Before 3/8/2013 179,003.54 179,003.54
On or Betore 4/8/2013 179,003.54 179,003.54
On or Before §/8/2013 179,003.54 179,003.54
On or Betore 6/8/2013 179,003.54 179,003.54
On or Betore 7/8/2013 179,003.54 179,003.54
On or Before 8/8/2013 6 months 179,003.54 179,003.54
On or Before 9/8/2013 184,355.75 184,355.75
On or Before 10/8/2013 189,867.98 189,867.98
On or Before 11/8/2013 195,545.04 195,545.04
On or Before 12/8/2013 201,391.83 201,391.83
On or Before 1/8/2014 207,413.45 207,413.45
On or Before 2/8/2014 = 12 months 213,615.11 213,615.11
On or Before 3/8/2014 220,002.20 220,002.20
On or Before 4/8/2014 226,580.27 226,580.27
On or Before $/8/2014 233,355.02 233,355.02
On or Before 6/8/2014 240,332.33 240,332.33
On or Before 7/8/2014 247,518.27 247,518.27
On or Before 8/8/2014 18 months 254,919.07 254,919.07
On or Before 9/8/2014 262,541.15 262,541.15
On or Before 10/8/2014 270,391.13 270,391.13
On or Before 11/8/2014 278,475.82 278,475.82
On or Before 12/8/2014 286,802.25 286,802.25
On or Before 1/8/2015 295,377.63 295,377.63
On or Before 2/8/2015 24 months 304,209.43 304,209.43
On or Before 3/8/2015 313,305.29 313,305.29
On or Before 4/8/2015 322,673.12 322,673.12
On or Before 5/9/2015 332,321.04 332,321.04
On or Before 6/8/2015 342,257.44 342,257.44
On or Before 7/8/2015 352,490.94 352,490.94
On or Before 8/8/2015 30 months 363,030.42 363,030.42
On or Before 9/8/2015 373,885.03 373,885.03
On or Before 10/8/2015 385,064,19 385,064.19
On or Before 11/8/2015 396,577.61 396,577.61
On or Before 12/8/2015 408,435.28 408,435.28
On or Before 1/8/2016 420,647.49 420,647.49
On or Before 2/8/2016 36 months 433,224.85 433,224.85

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Benjamin Light, Esq., and Aromando & Light, LLC - Ist Advance
